                Case 21-50032-LSS          Doc 6     Filed 03/10/21      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 11

BOY SCOUTS OF AMERICA AND                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                    (Jointly Administered)
                       Debtors.


OFFICIAL TORT CLAIMANTS’
COMMITTEE OF BOY SCOUTS OF
AMERICA AND DELAWARE BSA, LLC,

                       Plaintiff,

           v.                                       Adv. Pro. No. 21-50032 (LSS)

BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC,

                       Defendants.

                 NOTICE OF RESCHEDULED PRETRIAL CONFERENCE

         PLEASE TAKE NOTICE that the pretrial conference for the above-captioned adversary

proceeding which was scheduled for March 17, 2021, at 10:00 a.m. (Eastern Time) has been

rescheduled at the direction of the Court to take place by videoconference on April 15, 2021, at

10:00 a.m. (Eastern Time) before the Honorable Laurie Selber Silverstein, U.S. Bankruptcy Court

for the District of Delaware. Instructions to appear by Zoom will be provided in the agenda prior to

the hearing.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 21-50032-LSS   Doc 6       Filed 03/10/21   Page 2 of 2




Dated: March 10, 2021              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@morrisnichols.com
                                           aremming@morrisnichols.com
                                           emoats@morrisnichols.com
                                           ptopper@morrisnichols.com

                                   – and –

                                   WHITE & CASE LLP
                                   Jessica C. Lauria (admitted pro hac vice)
                                   1221 Avenue of the Americas
                                   New York, New York 10020
                                   Telephone: (212) 819-8200
                                   Email: jessica.lauria@whitecase.com

                                   – and –

                                   WHITE & CASE LLP
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   Laura E. Baccash (admitted pro hac vice)
                                   Blair M. Warner (admitted pro hac vice)
                                   111 South Wacker Drive
                                   Chicago, Illinois 60606
                                   Telephone: (312) 881-5400
                                   Email: mandolina@whitecase.com
                                          mlinder@whitecase.com
                                          laura.baccash@whitecase.com
                                          blair.warner@whitecase.com

                                   ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                   IN POSSESSION




                                         2
